DETAILED ACTION
This action is in response to claims filed 03 August 2022 for application 16271195 filed 08 February 2019. Currently claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 September 2022 has been entered.
Claim Objections
Claims 1, 7 and 13 are objected to because of the following informalities:  the amendments introduce new limitation: a management console, the management console being implemented to establish the development environment and the manage the development environment once the development environment is established. The limitation is grammatically incorrect as indicated.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “customer agent” does not appear in the specification or drawings. “Custom agent” appears multiple times but it is unclear if they are one and the same.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5-8, 11-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baughman et al. (US 20150294216) in view of Goldenberg et al. (US 8,423,514).

Regarding claims 1, 7, and 13, Baughman discloses: A method for cognitive information processing comprising: 
receiving data from a plurality of data sources (Fig 4, devices and servers are data sources); 
processing the data from the plurality of data sources to provide cognitively processed insights via a cognitive inference and learning system, the cognitive inference and learning system executing on a hardware processor of an information processing system, the cognitive inference and learning system and the information processing system providing a cognitive computing function, the cognitive inference and learning system comprising a cognitive platform, the cognitive platform (Fig 3, fig 4 cognitive device having a cognitive engine, fig 5 cognitive cloud learns with use, “Cognitive computing systems get better over time as they build knowledge and learn a domain (e.g., a cognitive computing system's language and terminology), its processes and its preferred methods of interacting.  Unlike expert computing systems of the past, which required rules to be hard coded into a system by a human expert, cognitive computing systems can process natural language and unstructured data and learn by experience, much in the same way humans do.” [0021]) comprising 
a development environment, the development environment being implemented to a create custom extension to the cognitive inference and learning system, the custom extension being created via a cognitive design user interface (“The present invention also allows for cognitive cloud visualization through a visual part that shows how the cloud is using unstructured information management architecture (UIMA). In embodiments, UIMA is component software architecture for the development, discovery, composition, and deployment of multi-modal analytics for the analysis of unstructured information and its integration with search technologies.  Aspects of the invention may also include a back-end part that opens the data through representational state transfer (RESTful) services.” [0025], “User portal provides access to the cloud computing environment for consumers and system administrators.” [0078]); 
a management console, the management console being implemented to establish the development environment and the manage the development environment once the development environment is established (“In one example, management layer 64 may provide the functions described below. Resource provisioning provides dynamic procurement of computing resources and other resources that are utilized to perform tasks within the cloud computing environment. Metering and Pricing provide cost tracking as resources are utilized within the cloud computing environment, and billing or invoicing for consumption of these resources. In one example, these resources may include application software licenses. Security provides identity verification for cloud consumers and tasks, as well as protection for data and other resources. User portal provides access to the cloud computing environment for consumers and system administrators. Service level management provides cloud computing resource allocation and management such that required service levels are met. Service Level Agreement (SLA) planning and fulfillment provides pre-arrangement for, and procurement of, cloud computing resources for which a future requirement is anticipated in accordance with an SLA.” [0078]);
performing a learning operation to iteratively improve the cognitively processed insights over time (“Cognitive computing systems get better over time as they build knowledge and learn a domain (e.g., a cognitive computing system's language and terminology), its processes and its preferred methods of interacting.  Unlike expert computing systems of the past, which required rules to be hard coded into a system by a human expert, cognitive computing systems can process natural language and unstructured data and learn by experience, much in the same way humans do.” [0021]); and, 
providing the cognitively processed insights to a destination, the destination comprising a cognitive application, the cognitive application enabling a user to interact with the cognitive insights (“For example, humans (e.g., human administrators, users, and customers) should be able to ask a cloud natural questions to understand the current state of shared resources within the cloud.  The present invention allows for asking a cloud a question through a visual part that takes input from a human within natural language (e.g., How many servers did you predict we need in 1 hour?) and can also take scenario based input.  Aspects of the invention may also include a back-end part that can understand the question, scenarios, and derived models thereof to provide answers.” [0023], “The present invention also allows for having a conversation with a cloud through a visual part that can handle conversations and questions about big data and infrastructure (e.g., Which player during a sporting event caused the most impact to the infrastructure?).” [0024]).

However, Baughman does not explicitly disclose: the cognitive design user interface providing a selection model representing an operational flow through the custom extension to the cognitive inference and learning system.

Goldenberg teaches: the cognitive design user interface providing a selection model representing an operational flow through the custom extension to the cognitive inference and learning system, the operational flow representing a flow of data through one or more customer agents of the custom extension and properties of each agent of the custom extension (“the interface layer comprising a set of interfaces and business services, wherein each of the business services is defined according to a second different custom data model created by the one or more users with elements mapped to elements of the first data model, is associated with one of the interfaces, and comprises one or more operations, wherein each of the one or more operations is associated with a logical procedure that when executed interacts with the MEI system based on the query and in accordance with the first data model and provides the desired information according to the second data model from information from the MEI system in the first data model; wherein the logical procedure is defined by the one or more users via a set of graphical objects on a graphical interface representing functional operations for the logical procedure, and wherein the graphical interface enables the one or more users to select and arrange the graphical objects to graphically define operational logic flow of the logical procedure for providing the desired information according to the second data model; wherein the logical procedure invokes a service function of the MEI system to obtain outputs defined for a particular operation by the one or more users.” Claim 1).

Baughman and Goldenberg are both in the same field of endeavor user interacting with and drawing conclusions from data. Baughman discloses a cognitive cloud that learns from users. Goldenberg teaches an interface that allows users to create custom models and operation flows to route and obtain information. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the cognitive interface as taught by Baughman with the selection model and operation flow as taught by Goldenberg to yield predictable results. Allowing users to define flows allows for coordinating activities between various services, data sources etc. and one would have been motivated to modify the cognitive interface to allow users to define operation flows (Goldenberg C16 L15-27).

Regarding claims 2, 8, and 14, Baughman discloses: The method of claim 1, wherein: the development environment is further implemented for development of a custom cognitive application; and,
the destination comprises the custom cognitive application (“For example, humans (e.g., human administrators, users, and customers) should be able to ask a cloud natural questions to understand the current state of shared resources within the cloud.  The present invention allows for asking a cloud a question through a visual part that takes input from a human within natural language (e.g., How many servers did you predict we need in 1 hour?) and can also take scenario based input.  Aspects of the invention may also include a back-end part that can understand the question, scenarios, and derived models thereof to provide answers.” [0023], note: derived models are custom applications).

Regarding claims 5, 11 and 17, Baughman discloses: The method of claim 1, wherein: the development environment is implemented for development of at least one of an analytics application and an analytics extension (“The present invention also allows for cognitive cloud visualization through a visual part that shows how the cloud is using unstructured information management architecture (UIMA).  In embodiments, UIMA is component software architecture for the development, discovery, composition, and deployment of multi-modal analytics for the analysis of unstructured information and its integration with search technologies.  Aspects of the invention may also include a back-end part that opens the data through representational state transfer (RESTful) services.” [0025]).

Regarding claims 6, 12 and 18, Baughman discloses: The method of claim 1, wherein: the cognitive platform further comprises a management console; and, the management console establishes the development environment (“The present invention also allows for cognitive cloud visualization through a visual part that shows how the cloud is using unstructured information management architecture (UIMA).  In embodiments, UIMA is component software architecture for the development, discovery, composition, and deployment of multi-modal analytics for the analysis of unstructured information and its integration with search technologies.  Aspects of the invention may also include a back-end part that opens the data through representational state transfer (RESTful) services.” [0025]).

Regarding claim 19, Baughman discloses: The non-transitory, computer-readable storage medium of claim 13, wherein the computer executable instructions are deployable to a client system from a server system at a remote location (“Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g. networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service.  This cloud model may include at least five characteristics, at least three service models, and at least four deployment models.” [0040]).

Regarding claim 20, Baughman discloses: The non-transitory, computer-readable storage medium of claim 13, wherein the computer executable instructions are provided by a service provider to a user on an on-demand basis (“Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g. networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service.  This cloud model may include at least five characteristics, at least three service models, and at least four deployment models.” [0040]).

Claim 3-4, 9-10 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baughman in view of Goldenberg and further in view of Lawler et al. (US 20100250196).

Regarding claims 3, 9 and 15, Baughman does not explicitly disclose: The method of claim 1, wherein: the development environment is implemented for development of a custom agent, the custom agent being purpose-built via the development environment.

However, Lawler teaches: wherein: the development environment is implemented for development of a custom agent, the custom agent being purpose-built via the development environment (“In accordance with one or more examples and corresponding disclosure thereof, various aspects are described in connection with a cognitive agent that acts as a surrogate for a user.  The cognitive agent can autonomously perform actions with little, if any, interaction from the user.  A request for a result can be provided through an express request or based on an inference.  Actions to achieve the result can be automatically performed and after completion (or based on other factors) the results can be presented to the user.  While the actions are being autonomously performed by the cognitive agent, the user is free to perform other actions that might supplement the actions of cognitive agent and/or actions that might relate to something else (e.g., traveling, sleeping, and so on).” [0004], “According to a further aspect, a cognitive agent can selectively perform a self-evaluation, such as on machinery, and automatically implement actions related to the self-evaluation.  For example, when associated with machinery, the cognitive agent can gather information, such as maintenance records, length in service, known problems with similar machinery, and so forth.  Based on the gathered information and self-diagnostics, a determination can be made automatically that parts should be ordered to mitigate an amount of down time.  The cognitive agent can order the parts and provide instructions on how best to repair and/or perform preventive maintenance on the machinery.” [0006]).

Baughman and Lawler are both in the same field of endeavor of cognitive systems and are analogous. Baughman teaches an exemplary cognitive platform that uses a cloud implementation with development environments. Goldenberg teaches custom models representing operation flows.  Lawler teaches custom cognitive agents that can be developed for a specific purpose. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cognitive development environment as taught by Baughman with the custom agents as taught by Lawler to yield custom agents within the cognitive development environment. One would have been motivated to use custom agents as they allow specific user-desired actions to be developed for an agent to act independently in an environment (Lawler [0004-6]).

Regarding claims 4, 10 and 16, Baughman does not explicitly disclose: The method of claim 3, wherein: the custom agent comprises at least one of a custom sourcing agent, a custom bridging agent, and a custom destination agent.

However, Lawler teaches: wherein: the custom agent comprises at least one of a custom sourcing agent, a custom bridging agent, and a custom destination agent (“According to a further aspect, a cognitive agent can selectively perform a self-evaluation, such as on machinery, and automatically implement actions related to the self-evaluation.  For example, when associated with machinery, the cognitive agent can gather information, such as maintenance records, length in service, known problems with similar machinery, and so forth.  Based on the gathered information and self-diagnostics, a determination can be made automatically that parts should be ordered to mitigate an amount of down time.  The cognitive agent can order the parts and provide instructions on how best to repair and/or perform preventive maintenance on the machinery.” [0006], note: custom agent (cognitive persona) can act as both a sourcing and destination agent).

Response to Arguments
Applicant’s arguments, see p8, filed 03 August 2022, with respect to the rejection under 35 USC 101 of claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Applicant's arguments filed 03 August 2022 have been fully considered but they are not persuasive. Applicant argues that Baughman and Goldenberg do not disclose the limitations of the claims as amended. Examiner respectfully disagrees. Baughman in [0078] cited above discloses a management layer that implements a portal that provides access to the environment. This is interpreted as the management console of the claims. Goldenberg teaches operation flows through custom models. The custom models are analogous to the custom extension as taught by Baughman. Goldenberg teaches that it is known to manage operational flows of information through custom managed systems and It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cognitive system with custom extensions as taught by Baughman with the operational flows as taught by Goldenberg to yield predictable results. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wells et al. (US 2015/0120926) teaches a management console and custom agents [0024].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246. The examiner can normally be reached M-F: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC NILSSON/Primary Examiner, Art Unit 2198